479 So. 2d 877 (1985)
MITSUBISHI INTERNATIONAL CORP., a Foreign Corp., Appellant,
v.
ZAYRE CORP., a Foreign Corp., and American Mutual Liability Insurance Company, a Foreign Corp., Appellees.
No. 85-280.
District Court of Appeal of Florida, Third District.
December 24, 1985.
Fertig & Gramling and Michael T. Haire, Ft. Lauderdale, for appellant.
Underwood, Gillis, Karcher & Valle and William G. Edwards, Miami, for appellees.
Before BARKDULL, HUBBART and FERGUSON, JJ.
PER CURIAM.
The trial court erred in entering a summary judgment in favor of a defendant on a cross claim for indemnity prior to any finding on liability in favor of the plaintiff on the main claim. Jerome Nagelbush, Inc. v. Frank J. Rooney, Inc., 342 So. 2d 121 (Fla. 3d DCA 1977); Mims Crane Service, Inc. v. Insley Manufacturing Corp., 226 So. 2d 836 (Fla. 2nd DCA 1969).
Summary judgment reversed.